SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                                      L.A. v. D.Y.F.S. (A-55/56-12) (071921)

Argued January 6, 2014 -- Decided April 23, 2014

LaVECCHIA, J., writing for a unanimous Court.

        The issue in this appeal is whether defendants breached the duty, imposed by N.J.S.A. 9:6-8.10, to report
suspected child abuse whenever a person forms a reasonable belief that a child has been subjected to child abuse.

         On January 13, 2001, at about 8:00 p.m., two-year-old S.A. was brought to the emergency room of the
Jersey Shore University Medical Center (JSMC) by two men who identified themselves as her relatives. They
informed the triage nurse that they had been called to S.A.’s home by S.A.’s stepmother because S.A. was vomiting
and unable to walk. The nurse noted that S.A. was lethargic and weak, and that she had an unusual odor on her
breath. S.A. was examined by Dr. Daniel Yu, M.D., a board-certified Emergency Medicine specialist who was then
an attending physician in JSMC’s Emergency Department. Dr. Yu noted that S.A.’s mouth smelled of “cologne”
and “chemical alcohol.” Dr. Yu conducted a full examination of S.A. and performed a thorough set of diagnostic
tests. Dr. Yu treated S.A. with an intravenous saline drip to prevent dehydration. The blood test results revealed
that S.A. had a blood alcohol concentration of 0.035 percent.

         S.A.’s father, K.L., arrived at the hospital around 8:30 p.m. He presented JSMC staff with a bottle of
cologne and stayed with S.A. while she was at JSMC. Dr. Yu noted that the cologne had a similar odor to S.A.’s
breath and diagnosed S.A. with accidental cologne ingestion. Dr. Yu did not record information about the cologne
and did not inquire as to how S.A. had come to consume it. Neither Dr. Yu nor any of the JSMC staff noted any
signs that S.A. had been abused or neglected, and the Division of Youth and Family Services (DYFS) 1 was not
contacted. Subsequent to S.A.’s treatment at JSMC, S.A. received medical treatment at another physician’s office
for a chemical burn on her foot. No reports were made to DYFS in connection with that incident. Reports,
however, were filed in connection with two other incidents, one in March and the other in April, 2001. Those
incidents resulted in findings of abuse and neglect by DYFS case workers. The April 2001 incident, which included
multiple burns and numerous bruises, led to the removal of S.A. from K.L.’s care and the placement of S.A. with
L.A., who adopted her in April 2006.

         In April 2007, L.A. filed the instant complaint individually and on behalf of S.A. against several parties,
including Dr. Yu and JSMC. The complaint alleged that Dr. Yu had committed medical malpractice and had
breached the standard of care set forth in N.J.S.A. 9:6-8.10 by failing to notify DYFS after treating S.A. for
accidental cologne ingestion. With the exception of Dr. Yu and JSMC, all defendants settled out of court. Dr. Yu
and JSMC filed motions for summary judgment. On August 13, 2010, the trial court granted summary judgment in
favor of defendants, holding that no reasonable jury could find that Dr. Yu had reasonable cause to believe that child
abuse had been committed against S.A. L.A.’s motion for reconsideration was denied.

          The Appellate Division reversed and remanded the matter for trial. The appellate panel concluded that
summary judgment was inappropriate because “a reasonable jury could find that a probable inference from the
information available to Dr. Yu at the time of treatment was that [S.A.’s] condition was the result of ‘reckless’ or
‘grossly or wantonly negligent’ conduct or inaction on the part of her parent or guardian.” L.A. ex rel. S.A. v. N.J.
Div. of Youth & Family Servs., 429 N.J. Super. 48, 60 (App. Div. 2012). The Supreme Court granted the petitions
for certification filed by Dr. Yu and JSMC. 213 N.J. 535 (2013).



1
  DYFS is now known as the Division of Child Protection and Permanency. For ease of
reference, the Court refers to the agency as DYFS throughout this opinion.
                                                          1
HELD: Based on the record before the Court, the circumstances surrounding S.A.’s presentation at the hospital
were insufficient to give rise to a finding that defendants behaved unreasonably in failing to report an incident of
suspected child abuse, as required under N.J.S.A. 9:6-8.10.

1. To support her medical malpractice claim, plaintiff must establish: “(1) the applicable standard of care; (2) a
deviation from that standard of care; and (3) that the deviation proximately caused the injury.” Gardner v. Pawliw,
150 N.J. 359, 375 (1997). In this case, the applicable standard of care is provided by N.J.S.A. 9:6-8.10, which
requires that “[a]ny person having reasonable cause to believe that a child has been subjected to child abuse . . . shall
report the same immediately to [DYFS].” When statutory language “clearly reveals the meaning of the statute, the
court’s sole function is to enforce the statute in accordance with those terms.” McCann v. Clerk of Jersey City, 167
N.J. 311, 320 (2001). However, “[i]f the plain language of a statute is ambiguous or open to more than one
plausible meaning,” the court may look to sources of extrinsic evidence such as legislative history for assistance in
determining legislative intent.” State v. Marquez, 202 N.J. 485, 500 (2010). (pp. 13-15)

2. On its face, N.J.S.A. 9:6-8.10 clearly indicates that the reporting requirement is applicable to all persons. The
statute also states plainly that the reporting requirement is only triggered by a “reasonable cause to believe” that
child abuse has been committed. As a standard, “reasonable cause to believe,” as well as its derivatives “reasonable
belief,” “cause to believe,” and “reason to believe,” have been employed in a variety of contexts. The common
judicial application given to a “reasonable cause” standard in multiple settings must have been familiar to the
Legislature when it used “reasonable cause to believe” as its standard for imposing a duty to report suspected child
abuse. Based on a plain language reading of the statute, the Court perceives that the Legislature intended that
“reasonable cause to believe” that a child has been subjected to child abuse requires a reasonable belief based on the
facts and circumstances known to the person on the scene. (pp. 15- 20)

3. When the Legislature first enacted a statute providing for mandatory reporting of child abuse, that statute applied
only to physicians and hospitals. In amending Title 9 in 1971, the Legislature studied and created a new
requirement for reporting to child welfare authorities. The originally proposed bill mandated reporting by certain
individuals, including household members and medical personnel, while providing that anyone else “may report
suspicion or knowledge of child abuse.” Governor Cahill conditionally vetoed the proposed bill, amending it to
make the reporting requirement mandatory as to all persons and to change the standard from “suspicion or
knowledge” to “reasonable cause to believe.” The “reasonable cause to believe” standard, intended to be understood
on its face and applicable to all persons, including physicians, imposes a requirement that is subject to the test for
objective reasonableness. The statutory duty to report child abuse requires a reasonable belief based on the facts and
circumstances known to the person on the scene. The judgment and actions of the person on the scene must survive
the test of objective reasonableness. (pp. 20-26)

4. Based on the record before the Court, the circumstances surrounding S.A.’s presentation at the hospital were
insufficient to give rise to a finding that Dr. Yu behaved unreasonably in failing to report an incident of suspected
child abuse. There was no evidence of intentional behavior by S.A.’s parents or legal guardians in connection with
what Dr. Yu reasonably perceived to be an accidental ingestion of cologne. Moreover, the Court cannot ignore the
fact that the liquid two-year-old S.A. ingested was a common item found in many homes, and not an inherently
dangerous item that no reasonable adult would allow in any accessible proximity to a child of such tender age. The
idea that a toddler might find a way to get her hands on a common cosmetic or toiletry item is not equivalent to
grossly negligent or reckless behavior on the part of a parent. Later tragic events in the life of this child cannot
cloud the analysis when considering the objective reasonableness of Dr. Yu’s first and only interaction with two-
year-old S.A. Viewing the facts objectively and as presented to Dr. Yu, the Court concludes that he did not breach
the reporting obligation in N.J.S.A. 9:6-8.10 in respect of S.A.’s emergency room visit and treatment for apparent
accidental cologne ingestion. (pp. 26-30)

          The judgment of the Appellate Division is REVERSED and the matter is REMANDED to the trial court
for reinstatement of its judgment dismissing this action against defendants.

     CHIEF JUSTICE RABNER; JUSTICES ALBIN, PATTERSON, and FERNANDEZ-VINA; and
JUDGES RODRÍGUEZ and CUFF (both temporarily assigned) join in JUSTICE LaVECCHIA’s opinion.




                                                           2
                                    SUPREME COURT OF NEW JERSEY
                                    A-55/56 September Term 2012
                                               071921

L.A., as Parent and Legal
Guardian of S.A., a minor,
and L.A., individually,

    Plaintiff-Respondent,

         v.

NEW JERSEY DIVISION OF YOUTH
AND FAMILY SERVICES; NEW
JERSEY DEPARTMENT OF HUMAN
SERVICES, now known as
DEPARTMENT OF CHILDREN AND
FAMILIES; KEVIN M. RYAN,
FORMER COMMISSIONER; EILEEN
CRUMMY, DIRECTOR OF DIVISION
OF YOUTH AND FAMILY SERVICES;
CHARLES VENTI, FORMER
DIRECTOR OF DIVISION OF YOUTH
AND FAMILY SERVICES; SHALONDA
MARTIN; RICHARD KLEIN, Ed.D.;
CATHERINE HINES, CADS;
GWENDOLYN ARMSTRONG; AUBREY
LUTZ; ANDREA STOKES; MONICA
DUDAK; and PAULETTE TARICA,

    Defendants,


         and

JERSEY SHORE UNIVERSITY
MEDICAL CENTER,

    Defendant-Respondent
    and Cross-Appellant,

         and

DANIEL YU, M.D.,

    Defendant-Appellant

                                1
    and Cross-Respondent.


         Argued January 6, 2014 – Decided April 23, 2014

         On certification to the Superior Court,
         Appellate Division, whose opinion is
         reported at 429 N.J. Super. 48 (2012).

         Hugh P. Francis argued the cause for
         appellant and cross-respondent (Francis &
         Berry and Buckley Theroux Kline & Petraske,
         attorneys; Sean P. Buckley, of counsel;
         Michael P. Opacki, on the briefs).

         Richard A. Amdur argued the cause for
         respondent and cross-appellant (Amdur, Maggs
         & Shor, attorneys).

         David A. Mazie argued the cause for
         respondent (Mazie Slater Katz & Freeman,
         attorneys; Mr. Mazie, David M. Freeman, and
         David M. Estes, on the brief).

         Mary M. McManus-Smith argued the cause for
         amicus curiae Legal Services of New Jersey
         (Melville D. Miller, Jr., President,
         attorney; Ms. McManus-Smith, Mr. Miller, and
         Jeyanthi C. Rajaraman, on the brief).


    JUSTICE LaVECCHIA delivered the opinion of the Court.

    The question presented in this medical malpractice matter

concerns the statutory standard to determine when reporting of

suspected child abuse is required.    A toddler was brought to a

hospital’s emergency room for treatment of what was assessed as

accidental cologne ingestion.    The child was treated and

released from the hospital’s emergency department to the care of

her father the same evening.    The emergency room physician did



                                  2
not report the matter as an incident of suspected child abuse.

However, subsequent events in the life of this child resulted in

findings that she was subjected to separate incidents of child

abuse, and she was removed from the care and custody of her

father and stepmother.

    Based on the initial emergency room episode, the child’s

adoptive parent and legal guardian filed this malpractice action

against the hospital and the emergency room physician who

attended to the child.   The complaint alleges that the doctor

breached the duty imposed by N.J.S.A. 9:6-8.10 to report

suspected child abuse.   The hospital is named in its respondeat

superior capacity.

    In this medical malpractice action, all parties agree that

the standard of care to which the emergency room physician

should be held is expressed in N.J.S.A. 9:6-8.10.   N.J.S.A.

9:6-8.10 provides the longstanding standard for the reporting of

suspected child abuse:   “Any person having reasonable cause to

believe that a child has been subjected to child abuse or acts

of child abuse shall report the same immediately” to the State.

If reasonable cause exists to believe that child abuse has

occurred, a statutory duty to report arises.   See N.J.S.A.

9:6-8.14 (making violation of duty punishable as disorderly

person offense).




                                 3
    We discern in N.J.S.A. 9:6-8.10 a legislative intent to

impose a universal obligation to report child abuse whenever a

person forms a reasonable belief that a child has been subjected

to child abuse.   The statute’s language and history plainly

establish that the enactment was a carefully thought out

imposition of a general duty, and that great care was taken when

choosing “reasonable belief” as its trigger.    We hold that, in

light of the statute’s language and history, the “reasonable

belief” threshold requires an objective assessment of whether

given all of the facts and circumstances known at the time a

person similarly situated would have held a reasonable belief

that child abuse had occurred.    That interpretation is neither

novel nor new and is consistent with other judicial applications

of a “reasonable cause” standard.

    Application of an objective reasonableness review in this

matter compels the conclusion that the trial court correctly

determined that, as a matter of law, defendants did not breach

the statutory duty imposed by N.J.S.A. 9:6-8.10.    The trial

court’s grant of summary judgment to those defendants was

correct.    We therefore reverse the contrary Appellate Division

judgment.

                                 I.

                                 A.

    The summary judgment record reveals the following.      On


                                  4
January 13, 2001, at about 8:00 p.m., two-year-old S.A. was

brought to the emergency room of the Jersey Shore University

Medical Center (JSMC) by two men who identified themselves as

her relatives.   They informed the triage nurse that they had

been called to S.A.’s home by S.A.’s stepmother because S.A. was

vomiting and unable to walk.   The nurse noted that S.A. was

lethargic and weak, and that she had an unusual odor on her

breath.

       S.A. was examined by Dr. Daniel Yu, M.D., a board-certified

Emergency Medicine specialist who was then an attending

physician in JSMC’s Emergency Department.     Dr. Yu noted that

S.A.’s mouth smelled of “cologne” and “chemical alcohol.”        Dr.

Yu conducted a full examination of S.A., including checking her

breathing, pulse, blood sugar, mucous membranes, neck, heart,

lungs, abdomen, extremities, and skin.     He also performed a

thorough set of diagnostic tests, including a urinalysis, a

blood test, and chest x-rays, as well as checking for metabolic

disorders and internal bleeding.     Dr. Yu treated S.A. with an

intravenous saline drip to prevent dehydration.    The blood test

results revealed that S.A. had a blood alcohol concentration of

0.035 percent.

       S.A.’s father, K.L., arrived at the hospital around 8:30

p.m.    He presented JSMC staff with a bottle of cologne and

stayed with S.A. while she was at JSMC.     Dr. Yu noted that the


                                 5
cologne had a similar odor to S.A.’s breath.   Taking into

account the low body weight of this child when assessing the

impact of ingesting cologne containing chemical alcohol, Dr. Yu

diagnosed S.A. with accidental cologne ingestion.   Dr. Yu did

not record information about the cologne such as the size of the

bottle, how much cologne remained in the bottle, the brand of

cologne, or the ingredients of the cologne, although he

testified that he understood cologne to have a high ethanol

content.   Dr. Yu also did not inquire as to how S.A. had come to

consume the cologne.   While she was at JSMC, S.A. also was

assessed by a pediatric resident and several nurses.   Neither

Dr. Yu nor any of the JSMC staff noted any signs that S.A. had

been abused or neglected, and the Division of Youth and Family

Services (DYFS)2 was not contacted.

     S.A. became more alert and was able to stand by 9:30 p.m.

She was discharged to K.L. at 11:20 p.m., at which time she was

walking steadily and was able to tolerate fluids.

     Subsequent to S.A.’s treatment at JSMC, S.A. received

medical treatment at another physician’s office for a chemical

burn on her foot.   She was seen by that doctor on February 23,

February 27, and March 1, 2001, and he made no reports to DYFS

2
  Pursuant to L. 2012, c. 16, effective June 29, 2012, the
Division of Youth and Family Services is now known as the
Division of Child Protection and Permanency. For ease of
reference, we refer to the agency as DYFS throughout this
opinion.


                                6
in connection with the incident.       On March 15, 2001, DYFS

received a report of suspected child abuse concerning S.A.       The

caller informed DYFS that S.A. had burn marks over her body and

a belt mark on her chest, and that she was being beaten by her

stepmother.   A DYFS case worker examined S.A. and determined

that S.A.’s injuries were the result of abuse and neglect.

Nevertheless, DYFS did not remove S.A. from the care of K.L. and

his wife.   On April 5, 2001, DYFS received a report that S.A.

had been found hanging from a hook on a door with her hands

bound.   DYFS’s investigation revealed numerous injuries

inflicted on S.A.:   multiple burns including ones located on her

private parts, numerous bruises on her body, and a welt on her

chest.   She was removed from K.L.’s care, taken into DYFS’s

custody, and ultimately placed with L.A., who adopted her in

April 2006.

                                B.

     In April 2007, L.A. filed the instant complaint

individually and on behalf of S.A. against several parties,

including Dr. Yu and JSMC.3   The complaint alleged that Dr. Yu

had committed medical malpractice and had breached the standard

of care set forth in N.J.S.A. 9:6-8.10 by failing to notify DYFS

after treating S.A. for accidental cologne ingestion.       With the


3
  L.A.’s complaints against Dr. Yu and JSMC, which are the only
ones at issue here, were brought on behalf of S.A.


                                   7
exception of Dr. Yu and JSMC, all defendants settled out of

court.

       Following the exchange of discovery, Dr. Yu and JSMC filed

motions for summary judgment.     On August 13, 2010, the trial

court granted summary judgment in favor of defendants, holding

that no reasonable jury could find that Dr. Yu had reasonable

cause to believe that child abuse had been committed against

S.A.     The trial court concluded that the ingestion of any type

of substance by a two-year-old child, in and of itself, does not

create reasonable cause to believe that child abuse has been

committed.    L.A.’s motion for reconsideration was denied.

       On appeal from the grant of summary judgment to defendants,

the Appellate Division reversed and remanded the matter for

trial.    L.A. ex rel. S.A. v. N.J. Div. of Youth & Family Servs.,

429 N.J. Super. 48 (App. Div. 2012).     The Appellate Division

rejected L.A.’s argument that N.J.S.A. 9:6-8.10 requires

reporting of all incidents that might cause suspicion of child

abuse.    Id. at 56.   Rather, the panel described N.J.S.A.

9:6-8.10 as requiring the reporting of injuries resulting from

conduct that is “reckless, or grossly or wantonly negligent, but

not conduct that is merely negligent.”     Id. at 58.

       In addressing N.J.S.A. 9:6-8.10’s “reasonable cause to

believe” standard, the panel looked to N.J.S.A. 9:6-8.16 for

guidance.    Id. at 59.   N.J.S.A. 9:6-8.16 provides that a


                                   8
physician may take a minor into protective custody where “the

child has suffered serious physical injury or injuries, and the

most probable inference from the medical and factual information

supplied” is that the injuries occurred by other than accidental

means and were inflicted or permitted to be inflicted by the

person into whose custody the child would otherwise be returned.

Based on the language in those two statutes, the panel

determined that reporting is required pursuant to N.J.S.A.

9:6-8.10 when a

            physician has “reasonable cause to believe”
            that there has been abuse if a “probable
            inference” from the medical and factual
            information available to the physician is
            that the child’s condition is the result of
            child   abuse,   including    “reckless” or
            “grossly or wantonly negligent” conduct or
            inaction by a parent or caregiver.

            [L.A., supra, 429 N.J. Super. at 59.]

Applying that standard in this matter, the panel concluded that

summary judgment was inappropriate because “a reasonable jury

could find that a probable inference from the information

available to Dr. Yu at the time of treatment was that [S.A.’s]

condition was the result of ‘reckless’ or ‘grossly or wantonly

negligent’ conduct or inaction on the part of her parent or

guardian.”   Id. at 60.

    We granted the petitions for certification filed by Dr. Yu

and JSMC.    213 N.J. 535 (2013).       We also granted amicus curiae




                                    9
status to Legal Services of New Jersey (LSNJ).

                                 II.

                                 A.

       Before this Court, Dr. Yu asserts that the Appellate

Division’s decision misconstrues N.J.S.A. 9:6-8.10 and

improperly increases the reporting requirements imposed on

physicians.4   Citing the explicit imposition of different

standards for DYFS personnel to report suspected abuse in

N.J.S.A. 9:6-8.36a and for doctors to take children into

protective custody in N.J.S.A. 9:6-8.16, Dr. Yu argues that the

Legislature intended N.J.S.A. 9:6-8.10’s “reasonable cause to

believe” standard to apply equally to all persons.    Dr. Yu

maintains that “reasonable cause” has been used in numerous

statutes and long defined as “reasonable grounds for thought

supported by circumstances sufficiently strong to warrant the

ordinarily prudent person to believe.”    He argues that the Court

should apply that definition to N.J.S.A. 9:6-8.10.    Further,

from a policy perspective Dr. Yu argues that the Appellate

Division created an unworkably open-ended reporting requirement

that in practice will have the undesirable result of obligating

physicians to report any child injuries where an inference of

abuse or neglect could be made, even when the parents offer an

explanation and the physician thinks abuse or neglect is

4
    JSMC primarily relies on Dr. Yu’s arguments.


                                 10
unlikely.

                                B.

    L.A. asserts that the Appellate Division did not establish

a new standard, but instead clarified when a doctor has a

“reasonable cause to believe” that a child has been subjected to

abuse or neglect.   In other words, the “probable inference”

language in N.J.S.A. 9:6-8.16 merely informs the “reasonable

cause to believe” analysis.   L.A. argues that, based on the

statutory framework as a whole, the Appellate Division was

correct to conclude that the obligation to report under N.J.S.A.

9:6-8.10 falls between the high “most probable inference”

standard for taking a child into protective custody under

N.J.S.A. 9:6-8.16 and the well-established threshold requirement

that something more than parental negligence is required to

establish child abuse under Title 9.

    Citing this Court’s decision in G.S. v. Department of Human

Services, 157 N.J. 161 (1999), which held that accidental

ingestion of a foreign substance may be indicative of child

abuse, L.A. argues that the Appellate Division did not create a

new rule by holding that Dr. Yu may have had a duty to report

under the circumstances.   L.A. also disputes the argument by Dr.

Yu and LSNJ that the Appellate Division’s interpretation of

N.J.S.A. 9:6-8.10 will result in over-reporting.   She notes that

the Appellate Division required “more than speculation or


                                11
suspicion” to trigger the requirement, and that the holding was

explicitly limited to civil litigation involving professional

malpractice.   She also asserts that our courts have consistently

found that the Legislature intended Title 9 to be construed

broadly in order accomplish its purpose of protecting children

from abuse, and that this intention supports the Appellate

Division’s interpretation of the reporting requirement.

                                C.

    LSNJ, as amicus curiae, argues that the “reasonable cause

to believe” standard used by the Legislature in N.J.S.A.

9:6-8.10 is clear, unambiguous, and has been extensively

interpreted by our courts in a variety of contexts.     LSNJ

asserts that N.J.S.A. 9:6-8.10 was carefully designed, with this

standard used to achieve a delicate balance between (1) the

danger of under-reporting potential child abuse at the expense

of child safety and wellbeing and (2) the danger of over-

reporting at the expense of unnecessary trauma and disruption to

families and children.   LSNJ urges our Court to take into

account the potential for harm from over-reporting, including

intrusion on fundamental liberties and family autonomy, and the

distress and uncertainty experienced by children during

investigations and removals.   In the case of doctors

specifically, LSNJ notes that increased reporting may lead

families to forego important medical services or be less candid


                                12
with their doctors for fear of reporting to DYFS.      LSNJ also

emphasizes the particular impact that over-reporting would have

on low-income and minority children and families, who are

significantly overrepresented in the child welfare system and

are disproportionately likely to use emergency rooms, where many

DYFS reports originate, as their primary source of healthcare.

                                III.

                                 A.

    This medical malpractice case is before this Court from the

Appellate Division’s reversal of the trial court’s grant of

summary judgment for Dr. Yu and JSMC.     In reviewing a grant of

summary judgment, we review the decision de novo, applying the

same standard as the trial court.      Coyne v. N.J. Dep’t of

Transp., 182 N.J. 481, 491 (2005).     Summary judgment should be

granted where “there is no genuine issue as to any material fact

challenged and . . . the moving party is entitled to a judgment

or order as a matter of law.”   R. 4:46-2(c).     An issue of

material fact exists where “the competent evidential materials

presented, when viewed in the light most favorable to the non-

moving party, are sufficient to permit a rational fact finder to

resolve the alleged disputed issue in favor of the non-moving

party.”   Brill v. Guardian Life Ins. Co., 142 N.J. 520, 540

(1995).

    To support her medical malpractice claim, plaintiff must


                                 13
establish:   “(1) the applicable standard of care; (2) a

deviation from that standard of care; and (3) that the deviation

proximately caused the injury.”    Gardner v. Pawliw, 150 N.J.
359, 375 (1997) (citations omitted).    As noted, the parties to

this case agree that the applicable standard of care is provided

by N.J.S.A. 9:6-8.10, which requires that “[a]ny person having

reasonable cause to believe that a child has been subjected to

child abuse . . . shall report the same immediately to [DYFS].”

They disagree as to how this standard, and specifically the

phrase “reasonable cause to believe,” should be interpreted and

applied to physicians.

                                  B.

    The goal in statutory interpretation is “to discern and

effectuate the intent of the Legislature.”     Murray v. Plainfield

Rescue Squad, 210 N.J. 581, 592 (2012).    To accomplish that

goal, a court first looks to the plain language of the statute,

“which is typically the best indicator of intent.”    In re Plan

for the Abolition of the Council on Affordable Hous., 214 N.J.
444, 467 (2013).    When statutory language “clearly reveals the

meaning of the statute, the court’s sole function is to enforce

the statute in accordance with those terms.”    McCann v. Clerk of

Jersey City, 167 N.J. 311, 320 (2001) (internal quotation marks

omitted).    “A court may neither rewrite a plainly-written

enactment of the Legislature nor presume that the Legislature


                                  14
intended something other than that expressed by way of the plain

language.”   O’Connell v. State, 171 N.J. 484, 488 (2002).

    However, “[i]f the plain language of a statute is ambiguous

or open to more than one plausible meaning,” the court may look

to sources of extrinsic evidence such as legislative history for

assistance in determining legislative intent.   State v. Marquez,

202 N.J. 485, 500 (2010); Marino v. Marino, 200 N.J. 315, 329

(2009).   Our desired result is to effectuate sensibly the

statutory words and underlying legislative intent of the

enactment whose application is in issue.

                                IV.

                                A.

    In relevant part, N.J.S.A. 9:6-8.10 provides:

          Any   person   having   reasonable   cause to
          believe that a child has been subjected to
          child abuse or acts of child abuse shall
          report the same immediately to the Division
          of   Child   Protection   and   Permanency by
          telephone or otherwise.

On its face, the language of this provision clearly indicates

that the reporting requirement is applicable to all persons.    In

referring to “any” person, the provision carves out no one.     The

statute also states plainly that the reporting requirement is

only triggered by a “reasonable cause to believe” that child

abuse has been committed.

    In past cases, we have employed N.J.S.A. 9:6-8.10’s




                                15
“reasonable cause to believe” standard without uncertainty or

interpretive explanation.   See, e.g., N.J. Dep’t of Children &

Families v. A.L., 213 N.J. 1, 29 (2013) (quoting N.J.S.A.

9:6-8.10’s requirement that “‘[a]ny person having reasonable

cause to believe’ that a child has been abused” must report the

information to DYFS and stating “[t]here is no doubt that the

presence of cocaine metabolites in the meconium of a newborn

child should trigger a report to the Division”); Frugis v.

Bracigliano, 177 N.J. 250, 271 (2003) (stating that school

personnel who observed principal’s sexually suggestive behavior

with children “had an independent obligation to report directly

to DYFS” and their “failure to do so, standing alone, was

evidence of negligence”); see also F.A. by P.A. v. W.J.F., 280
N.J. Super. 570, 578 (App. Div. 1995) (interpreting N.J.S.A.

9:6-8.13’s grant of immunity for reporting suspected child abuse

pursuant N.J.S.A. 9:6-8.10 as requiring use of an objective test

for reasonableness:   “The test will be whether a reasonable

person would have reasonable cause to believe that a child has

been abused.”).

    That said, as a standard, “reasonable cause to believe,” as

well as its derivatives “reasonable belief,” “cause to believe,”

and “reason to believe,” have been employed in a variety of




                                16
contexts.5   See, e.g., Stengart v. Loving Care Agency, Inc., 201
N.J. 300, 325-26 (2010) (finding law firm’s review of privileged

emails violated RPC 4.4(b), which provides that “lawyer who

receives a document and has reasonable cause to believe that

[it] was inadvertently sent” shall not read it); Application of

Ries, 20 N.J. 140, 145, 159 (1955) (assessing petition for

investigation of township’s conduct of municipal affairs and

interpreting statutory standard of “cause to believe” municipal

or county monies “are being, or have been, unlawfully or

corruptly expended” as requiring “reasonable cause to believe”);

see also Carmona v. Resorts Int’l Hotel, Inc., 189 N.J. 354,

372-73 (2007) (discussing requirement in New Jersey Law Against

Discrimination action that plaintiff have “reasonable belief”


5
  Our research reveals that the Legislature has used the phrase
“reasonable cause to believe” in more than sixty statutes
predating and postdating the enactment at issue before us. See,
e.g., N.J.S.A. 45:1-35 (providing immunity for reporting by
person with reasonable cause to believe medical professional’s
actions involve disciplinable misconduct); N.J.S.A. 52:27D-419
(requiring reporting to law enforcement based on reasonable
cause to believe criminal act has been committed against
vulnerable adult); N.J.S.A. 52:27D-409 (requiring reporting to
adult protective services based on reasonable cause to believe
vulnerable adult is subject of abuse); N.J.S.A. 39:3-72
(allowing stop of vehicle based on reasonable cause to believe
vehicle’s tires violate statutory safety requirements); N.J.S.A.
17:16C-15 (allowing Commissioner of Banking to make
investigations based on reasonable cause to believe person has
violated Retail Installment Sales Act); N.J.S.A. 33:1-66
(requiring law enforcement officer to investigate based on
reasonable cause to believe person is engaged in unlawful
alcoholic beverage activity and to seize property based on
reasonable ground to believe property is unlawful).


                                17
that employer engaged in unlawful discrimination); State v.

Lund, 119 N.J. 35, 39-40 (1990) (stating that, in order to

conduct frisk, police must have “reasonable belief” or “reason

to believe” that person is armed and dangerous).

    The “reasonable cause to believe” standard is thus a

familiar touchstone.   Moreover, as our cases demonstrate, its

application results in substantially similar analyses that

objectively test the reasonableness of a person in particular

circumstances.   See, e.g., Graham v. Connor, 490 U.S. 386, 396-

97, 109 S. Ct. 1865, 1872, 104 L. Ed. 2d 443, 455-56 (1989)

(discussing how, when assessing officer’s use of force, Fourth

Amendment’s reasonableness requirement must be judged from

perspective of on-the-scene officer, and actions must be

objectively reasonable in light of facts and circumstances

confronting officer); see also DelaCruz v. Borough of Hillsdale,

183 N.J. 149, 165-66 (2005) (discussing same); F.A., supra, 280

N.J. Super. at 578 (applying objective reasonableness test in

granting immunity for child abuse reporting).

    The common judicial application given to a “reasonable

cause” standard in multiple settings must have been familiar to

the Legislature when it used “reasonable cause to believe” as

its standard for imposing a duty to report suspected child

abuse.   See, e.g., Bhd. of R.R. Trainmen v. Palmer, 47 N.J. 482,

486-87 (1966) (requiring minimal judicially mandated


                                18
administrative hearing processes because “Legislature is

presumed to know the construction placed by the courts on a

statutory requirement for [a] hearing”); Eckert v. N.J. Hwy.

Dep’t, 1 N.J. 474, 479 (1949) (“In construing legislation we

must assume the Legislature was thoroughly conversant with its

own legislation and the judicial construction placed thereon.”).

The Legislature’s selection of a “reasonable cause” standard in

N.J.S.A. 9:6-8.10 signals a preference for a reasonableness

obligation, which courts have enforced using an objective

standard of review applied to the perceptions and actions of the

person on the scene.   N.J.S.A. 9:6-8.10’s inclusion of language

imposing a “reasonable cause” standard compels a strong belief

that the Legislature intended to follow the common application

given to that standard in other settings.

    Thus, based on a plain language reading of the statute, we

perceive that the Legislature intended that “reasonable cause to

believe” that a child has been subjected to child abuse requires

a reasonable belief based on the facts and circumstances known

to the person on the scene.   The reasonableness of forming that

belief, or, as here, the reasonableness of not forming that

belief, must be tested based on the circumstances of the case

and requires an individualized assessment of what the person on

the scene observed or discerned.     In that review, the actions of

the person on the scene must be objectively reasonable given the


                                19
facts and circumstances known to that person.

    Although that is commonly how “reasonable cause to believe”

has been applied in other settings, we address the argument that

a variation to N.J.S.A. 9:6-8.10’s standard should apply to

doctors.   To further our review of that possible interpretation,

we turn to the legislative history on the provision in issue.

                                 B.

    In 1964, when the Legislature first enacted a statute

providing for mandatory reporting of child abuse, that statute

applied only to physicians and hospitals.    See L. 1964, c. 30.

Specifically, that statute provided in relevant part:

           Any physician having reasonable cause to
           suspect that any child under the age of 18
           brought to him or coming before him for
           examination, care or treatment . . . has had
           serious    physical    injury    or    injuries
           inflicted upon him by other than accidental
           means by a parent, parents, guardian, or
           person having custody and control of the
           child, shall immediately report or shall
           cause   to   be   reported    to   the   county
           prosecutor of the county in which the child
           resides    such   injury    or   injuries    in
           accordance with the provisions of this act.

           [Id. at § 3, codified at N.J.S.A. 9:6-8.1,
           repealed by L. 1974, c. 119, § 54.]

A physician making such a report to a prosecutor was given

immunity from liability, civil or criminal, that might be

incurred as a result of making the report, id. at § 6, and

“knowingly and wilfully” failing to report was made a




                                 20
misdemeanor, id. at § 7.   That provision was repealed by the

Legislature in 1974.    See L. 1974, c. 119, § 54.

    In amending Title 9 in 1971, the Legislature studied and

created a new requirement for reporting to child welfare

authorities.   See L. 1971, c. 437, § 3.   The originally proposed

bill provided that “[a]ny person may report suspicion or

knowledge of child abuse,” while a number of specifically listed

individuals (including household members, prosecutors, social

workers, school officials, and medical personnel) “shall report

suspicion or knowledge of child abuse.”    S. 747, 194th Leg.

(Apr. 6, 1970).   Although the proposed bill passed both houses

of the Legislature, Governor Cahill exercised his conditional

veto power in respect of the reporting requirement, amending it

to provide that “[a]ny person having reasonable cause to believe

that a child has been subjected to child abuse or acts of child

abuse shall report the same promptly to the Bureau of Children’s

Services by telephone or otherwise.”    See Governor’s Conditional

Veto to Senate Bill No. 747, at 2 (Nov. 15, 1971).   In

justifying the change included in the conditional veto, Governor

Cahill explained that

         Section 3 deals with the reporting of
         “suspicion or knowledge of child abuse”; as
         to some persons the reporting of “suspicion
         of child abuse” is made mandatory.       The
         meaning   and   connotation  of   the   word
         “suspicion” is legally too ill-defined to be
         helpful or appropriate in this context.


                                 21
         What is desired is that a report should be
         made whenever there is reasonable cause to
         believe an offense has been committed.
         Imposing   an    absolute   requirement   that
         “suspicion”    be    reported    provides   an
         invitation    to    abuse,    harassment   and
         litigation, none of which will assist in the
         alleviation of this serious problem.

         [Id. at 1.]

Governor Cahill’s conditional veto language was adopted by both

Houses of the Legislature.   See L. 1971, c. 437, § 3.

Subsequent amendments to the provision have merely updated the

name of the agency to which reports shall be made.    See L. 1987,

c. 341, § 4; L. 2012, c. 16, § 21.

    A governor’s conditional veto of a bill is a significant

source of insight into the legislative intent underlying a

provision affected by the conditional veto.    See Fisch v.

Bellshot, 135 N.J. 374, 386 (1994).    A governor’s conditional

veto message often states with particularity why the changed

language is essential for a passed bill to secure the governor’s

signature and be enacted into law.    Thus, we have recognized

that a governor’s conditional veto provides legitimate

information to be “considered in determining legislative intent,

and may be ‘strong evidence’ of that intent when the veto

directly affects that part of the legislation to be construed.”

DiProspero v. Penn, 183 N.J. 477, 503 (2005).    Here, Governor

Cahill exercised his conditional veto to make the reporting




                                22
requirement mandatory as to all persons and to change the

standard from “suspicion or knowledge” to “reasonable cause to

believe.”    His statement indicates that these changes were

connected.    Because the “suspicion” standard was “legally too

ill-defined” and was “an invitation to abuse, harassment and

litigation,” the standard was changed to “reasonable cause to

believe.”    Moreover, because reporting was desired “whenever

there is reasonable cause to believe an offense has been

committed,” reporting was made mandatory for all persons.

                                C.

    That legislative history, read in connection with the

entirely straightforward language of N.J.S.A. 9:6-8.10, supports

the conclusion that “reasonable cause to believe” was intended

as a standard that would be understandable on its face, and that

would be applicable to all persons who come into contact with

children who may be victims of child abuse.    The “any persons”

language in N.J.S.A. 9:6-8.10 and the Legislature’s failure to

enact a reporting requirement specific to physicians after

N.J.S.A. 9:6-8.1 was repealed indicate that the standard set

forth in N.J.S.A. 9:6-8.10 is presently intended to apply to

physicians.

    Although we find N.J.S.A. 9:6-8.10 to be clear on its face,

and find our interpretation of its application to be supported

by its legislative history, we briefly address the proposition,


                                 23
put forward by L.A. and the Appellate Division, that N.J.S.A.

9:6-8.16 should inform our understanding of when a physician has

“reasonable cause to believe” that child abuse has been

committed.

    N.J.S.A. 9:6-8.16, which was enacted in 1973 and is the

only provision of Title 9 specifically addressed to physicians,

provides:

            Any physician examining or treating any
            child, or the director or his designate of
            any hospital or similar institution to which
            any child has been brought for care or
            treatment, is empowered to take the said
            child into protective custody when the child
            has suffered serious physical injury or
            injuries, and the most probable inference
            from the medical and factual information
            supplied, is    that the said injury or
            injuries were inflicted upon the child by
            another person by other than accidental
            means,   and   the   person   suspected   of
            inflicting, or permitting to be inflicted,
            the said injury upon the child, is a person
            into whose custody the child would normally
            be returned.

    Under this provision, a physician is authorized to take the

more extreme step of placing a child in protective custody

instead of simply filing a report with DYFS.   However, to

warrant such action, the child must have suffered from a

“serious physical injury” and “the most probable inference from

the medical and factual information” must be that the injuries

were inflicted or permitted to be inflicted by the person to

whose care the physician would return the child.   Ibid.


                                 24
(emphasis added).    Moreover, whereas under N.J.S.A. 9:6-8.10 a

person with reasonable cause to believe a child has been subject

to abuse “shall report” the incident to child welfare

authorities, under N.J.S.A. 9:6-8.16 the physician is

“empowered,” but not required, to take the child into protective

custody.    The two provisions by their very language reveal that

they pertain in different circumstances.    More importantly,

nothing in the language of either provision suggests that they

should be read together.    The Appellate Division erred in

coupling the two provisions and setting forth a wholly new

standard, untethered to the literal language of N.J.S.A.

9:6-8.10.

    N.J.S.A. 9:6-8.10 is the only statute that addresses the

general requirement for reporting to DYFS and it uses the

familiar and well-understood standard of “reasonable cause to

believe.”    We hold that the phrase “reasonable cause to

believe,” as used in N.J.S.A. 9:6-8.10, imposes a requirement

that is subject to the test for objective reasonableness.     The

statutory duty to report child abuse requires a reasonable

belief based on the facts and circumstances known to the person

on the scene.   In other words, was it reasonable for the person

who must decide whether to report to believe that abuse has

occurred, taking into account the background of that person and

the facts and circumstances known to him or her at the time?    In


                                 25
each instance, the reasonableness of forming, or not forming, a

belief that an incident of child abuse has occurred must be

tested based on the circumstances of the case.   In that review,

the judgment and actions of the person on the scene must survive

the test of objective reasonableness.

                                 V.

    Having defined the standard under which any person,

including a doctor like Dr. Yu, is required to report suspected

child abuse, we turn to whether Dr. Yu’s failure to make such a

report in this case was in breach of the standard.

    N.J.S.A. 9:6-8.9 defines actions that constitute child

abuse for the purpose of the reporting requirement at issue in

this case.    In relevant part, this provision defines “abused

child” as

            a child whose physical, mental, or emotional
            condition has been impaired or is in
            imminent danger of becoming impaired as the
            result of the failure of his parent or
            guardian, or such other person having his
            custody and control, to exercise a minimum
            degree of care . . . (2) in providing the
            child    with     proper     supervision  or
            guardianship, by unreasonably inflicting or
            allowing   to    be    inflicted    harm, or
            substantial risk thereof, . . . or by any
            other act of a similarly serious nature
            requiring the aid of the court[.]

            [N.J.S.A. 9:6-8.9(d).6]


6
  Subsections (a) and (b) of this provision describe injury
inflicted, or risk of injury created, by “other than accidental


                                 26
    In G.S., supra, we considered identical language in

N.J.S.A. 9:6-8.21(c)(4)(b), and concluded that “the phrase

‘minimum degree of care’ refers to conduct that is grossly or

wantonly negligent, but not necessarily intentional.” 157 N.J.

at 178.   We held that “a guardian fails to exercise a minimum

degree of care when he or she is aware of the dangers inherent

in a situation and fails adequately to supervise the child or

recklessly creates a risk of serious injury to that child.”      Id.

at 181.   In Department of Children and Families v. T.B., we

clarified that the statute applies to “grossly negligent or

reckless” conduct by the parent or guardian but does not cover

conduct that is “merely negligent.”   207 N.J. 294, 307 (2011).

    Although G.S. and T.B. involved abuse and neglect findings

by DYFS rather than the duty to report child abuse, the

interpretation of N.J.S.A. 9:6-8.21(c)(4)(b) that we espoused in

those cases is applicable to the identical language of N.J.S.A.

9:6-8.9(d).   See Oldfield v. N.J. Realty Co., 1 N.J. 63, 69

(1948) (“[T]he general rule is that where a word or phrase


means.” Like the Appellate Division, “we are aware of no facts
in the record to support a reasonable belief that [S.A.’s
ingestion of the cologne] was the result of deliberate conduct.”
L.A., supra, 429 N.J. Super. at 60 n.8. To the extent that L.A.
points to opinion statements in the report of her expert that
cologne tastes badly, that additives are often included to deter
ingestion, and that, in his experience, cologne is normally spit
out, such statements are at best a speculative basis on which to
rest a claim of intentional ingestion. We regard L.A.’s
expert’s speculative comments in his report as legally
insufficient to generate a trial requirement in this matter.


                                27
occurs more than once in a statute, it should have the same

meaning throughout, unless there is a clear indication to the

contrary . . . .”).   Dr. Yu therefore was required to report

S.A.’s emergency room treatment to DYFS if, objectively viewing

the circumstances of the child’s admittance, an emergency

medicine specialist involved in handling this treatment should

have believed that S.A.’s parents or guardians had been reckless

or grossly negligent in supervising her or in allowing her to

access and/or consume the cologne.

    Based on the record before us, we agree with the trial

court that, objectively viewed, the circumstances surrounding

S.A.’s presentation at the hospital were insufficient to give

rise to a finding that Dr. Yu behaved unreasonably in failing to

report an incident of suspected child abuse.   As all the courts

reviewing this matter have noted, there was no evidence of

intentional behavior by S.A.’s parents or legal guardians in

connection with what Dr. Yu reasonably perceived to be an

accidental ingestion of cologne.

    To the extent that in G.S. and T.B. we recognized that

grossly negligent or reckless conduct can sustain an abuse and

neglect finding and, therefore, can provide the underpinnings to

a potentially reportable event, we cannot ignore the fact that

the liquid two-year-old S.A. ingested was a common item found in

many homes.   It was not an inherently dangerous item such as an


                                28
acid, a poison, a gun, or a non-household, sharp cutting

instrument that no reasonable adult would allow in any

accessible proximity to a child of such tender age.   While

child-proofing of homes is not a new or revolutionary precaution

in modern life, the idea that a toddler might find a way to get

her hands on a common cosmetic or toiletry item is not

equivalent to grossly negligent or reckless behavior on the part

of a parent.    Were that to be so, every accidental ingestion

case presenting at a hospital emergency room would risk becoming

a mandatory child abuse reporting incident.   We do not believe

that the reporting obligation was meant to operate in such

fashion.   Indeed, it would foster over-reporting, something the

Legislature and Governor Cahill cast a wary eye toward when

fashioning the standard for requiring reporting.7

     We add only that later tragic events in the life of this

child cannot cloud the analysis when considering the objective

reasonableness of Dr. Yu’s first and only interaction with two-

year-old S.A.   Given that S.A. had no prior history of hospital

involvement at JSMC, the circumstances support Dr. Yu’s

diagnosis and treatment of S.A.’s symptoms and do not render


7
  We note in particular the potential negative consequences for
low-income individuals who must resort to emergency room
facilities for health care needs and who might resist seeking
medical help for fear of overly protective medical personnel
reporting suspected child abuse in order to avoid future
liability.


                                 29
objectively unreasonable his failure to report suspected child

abuse.   That later episodes of child abuse transpired in this

child’s life does not mean that Dr. Yu erred in not detecting

something prescient of those subsequent events based on his

emergency room interaction with S.A. involving her ingestion of

a common household item like cologne.

    In sum, viewing the facts objectively and as presented to

Dr. Yu, we conclude that he did not breach the reporting

obligation in N.J.S.A. 9:6-8.10 in respect of S.A.’s emergency

room visit and treatment for apparent accidental cologne

ingestion.

                               VI.

    The judgment of the Appellate Division is reversed and the

matter is remanded to the trial court for reinstatement of its

judgment dismissing this action against defendants Dr. Yu and

JSMC.

     CHIEF JUSTICE RABNER; JUSTICES ALBIN, PATTERSON, and
FERNANDEZ-VINA; and JUDGES RODRÍGUEZ and CUFF (both temporarily
assigned) join in JUSTICE LaVECCHIA’s opinion.




                                30
                  SUPREME COURT OF NEW JERSEY

NO.     A-55/56                               SEPTEMBER TERM 2012

ON CERTIFICATION TO             Appellate Division, Superior Court


L.A., as Parent and Legal
Guardian of S.A., a minor,
And L.A., individually,

        Plaintiff-Respondent,

             v.
NEW JERSEY DIVISION OF YOUTH
AND FAMILY SERVICES; NEW
JERSEY DEPARTMENT OF HUMAN
SERVICES, now known as
DEPARTMENT OF CHILDREN AND
FAMILIES; KEVIN M. RYAN,
FORMER COMMISSIONER; EILEEN
CRUMMY, DIRECTOR OF DIVISION
OF YOUTH AND FAMILY SERVICES;
CHARLES VENTI, FORMER
DIRECTOR OF DIVISION OF YOUTH
AND FAMILY SERVICES; SHALONDA
MARTIN; RICHARD KLEIN, Ed.D.;
CATHERINE HINES, CADS;
GWENDOLYN ARMSTRONG; AUBREY
LUTZ; ANDREA STOKES; MONICA
DUDAK; and PAULETTE TARICA,

        Defendants,

                and

JERSEY SHORE UNIVERSITY
MEDICAL CENTER,

        Defendant-Respondent
        and Cross-Appellant,

                and

DANIEL YU, M.D.,

        Defendant-Appellant
        and Cross-Respondent.




                                                   1
DECIDED       April 23, 2014
             Chief Justice Rabner            PRESIDING
OPINION BY        Justice LaVecchia
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY


                               REVERSE AND
CHECKLIST
                                 REMAND
CHIEF JUSTICE RABNER                X
JUSTICE LaVECCHIA                   X
JUSTICE ALBIN                       X
JUSTICE PATTERSON                   X
JUSTICE FERNANDEZ-VINA              X
JUDGE RODRÍGUEZ (t/a)               X
JUDGE CUFF (t/a)                    X
TOTALS                              7




                                         2